 66DECISIONS OF NATIONALMartinElectronics,Inc.andLaborers1101,Laborers International Union,AFL-CIO.. Case12-CA-4472June 8, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSOn October 30, 1969, Trial Examiner Robert L.Piper issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices alleged inthe complaint and recommending that it cease anddesist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Martin Electronics,Inc., Tallahassee, Florida, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.'We find no merit in Respondent's contention that each employee whosigned an authorization card must appear in person at the hearing andauthenticate his own card SeeDon the Beachcomber,168 NLRB275, fn 2In addition,we find no record evidence to support Respondent's claims inits brief that at 9 30 a in those unreplaced employees were offered work orthat the employees,either at 9 30 a in or when they again returned at11 30 a in , to any way placed conditions upon their requests for reinstate-ment4While we agree with and adopt the Trial Examiner's recommendationthat Respondent be ordered to bargain with the Charging Party, we do notrely or pass on the Trial Examiner's conclusion that even if Respondenthad not committed any unfair labor practices, independent of its refusal tobargain, Respondent violated Sec 8(a)(5) of the Act when it refused tobargain with the UnionLABOR RELATIONS BOARDTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT L.PIPER,Trial Examiner: This proceed-ing, under Section 10(b) of the National LaborRelationsAct, as amended, was heard at Tal-lahasee, Florida, from July 8 through 11, 1969,1pursuant to due notice. The complaint, which wasissued on May 14, on a charge filed March 11, al-leged in substance as amended that Respondent en-gaged in unfair labor practices proscribed by Sec-tion 8(a)(1), (3), and (5) of the Act by (1) variousspecified acts of interference, restraint, and coer-cion; (2) discriminatorily discharging 50 namedstriking employees and discriminatorily refusing toreinstate said employees after their unconditionalapplication for reinstatement; and (3) refusing tobargain with Laborers 1101, Laborers InternationalUnion, AFL-CIO (hereinafter called the union), onand after March 3. Respondent's answer denied thealleged unfair labor practices. None of the partiesfiled briefs.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is a Delaware corporation engagedin the manufacture and sale of grenade fuses withits principal office and place of business located inPerry, Florida. During the past year it sold andshipped products valued in excess of $50,000directly to points outside the State of Florida andheld contracts with the United States Departmentof Defense for providing grenade fuses valued inexcess of $500,000. Respondent admits, and I find,that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionisa labor organizationwithin themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Introduction and IssuesThis proceeding involves an alleged refusal tobargain with the Union after its request based onthe possession of signed authorization cards from amajority of the employees in the appropriate unit,subsequent alleged interference, restraint, andcoercionof employees, alleged discriminatorydischarge of striking employees, and alleged dis-criminatory refusal to reinstate such employeesafter their unconditional application therefor.'All dates hereinafter refer to 1969 unless otherwise indicated183 NLRB No. 4 MARTIN ELECTRONICS, INC.67The issues as framed by the pleadings are: (1)refusal to bargain on and after March 3 with theUnion as the exclusive bargaining representativedesignated by a majority of the employees in theappropriate unit;(2) after the request to bargain,interference,restraint,and coercion by (a) uni-laterally instituting an increasedproduction quotaand threatening employees with discharge if suchquota was not met, (b) contrary to past practiceforbidding employees to talk, eat candy, or chewgum while working, (c) threatening never to let theUnion in the plant and to close or move the plant ifthe union movement was successful,(d) advisingemployees that Respondent would not permit theplant to go union and threatening to close the plant,(e) requiring employees to pick up handfuls of ex-plosive detonators at one time and work faster inthis dangerous manner, (f) advising employees thatthere was no union and warning them that therewas not going to be any union in the plant,and (g)interrogating employees concerning their union ac-tivities and warning them that Respondent was notgoing to take such activities sitting down;(3) dis-criminatorily discharging 50 named employees forstriking;(4) discriminatorily refusing to reinstate51 named striking employees after their uncondi-tionalapplicationforreinstatement;and (5)whether the strike was caused by and/or prolongedby the aforesaid unfair labor practices.B.Chronologyof EventsRespondent commenced production of its fusesfor hand grenades for the Defense Department inOctober 1968.Most of its production employeeswere women.Because the fuse detonator containedan explosive, there was an element of danger in theproduction work and safety precautions had to betaken.In the latter part of February,because ofdissatisfactionwith working conditions,primarilysafety,some of the employees contacted arepresentative of the Union with a view to organiz-ing the employees and joining the Union. As aresult Herbert Hendry, a business representative oftheUnion,scheduled a meeting of all interestedemployees on Saturday evening,March 1, at arestaurant in Perry,Florida. Hendry explained thepurposes and desirability of union organization,what benefits could be sought,that if more than 30percent of Respondent'sproduction and main-tenance employees signed authorization cards theUnion could petition for an election,and that ifmore than 50 percent of the employees signedcards the Union could request recognition and bar-gaining of Respondent.The meeting was attendedby 34 employees all of whom signed cards authoriz-ing the Union to represent them for the purposes ofcollective bargaining.A number of the employeestook additional blank cards to seek additionalsigners.From March 1 to and including March 3, an ad-ditional 16 employees in the hereinafter found ap-propriateunit signed authorization cards. Therecord establishes that as of March 3, the Unionhad secured 50 signed cards.On March 3 theUnion sent Respondent a telegram advising it that amajority of its productionand maintenance em-ployees had designated the Union as their bargain-ing representative,requesting recognition and ameeting to commence contract negotiations, andoffering to present proof of majority status at suchmeeting to any mutually agreeable impartial party.Respondent received this telegramMarch 4, atwhich time the Union had secured 58 signedauthorization cards.Between then and March 10the Union received an additional 5 signed cards fora total of 63. Respondent did not reply to oracknowledge the Union's telegram until March 17.On the morning of March 6,Jess H. Meadows,Respondent's plant manager,assembled and ad-dressed all of the employees,approximately 65, inRespondent'sassembly department.Louise Pitt-man,Respondent'sonly supervisor below themanagement level, was present.Meadows informedthe employees that Respondent had contractualcommittments with the Defense Department, thatthey would have to increase their production offuses to approximately 35,000 a day, that they haddone it in the past and could do it again, that hewas rough and could get rougher,that if they didnot meet such production quotas he would replaceall of them with a crew that could, and that theyhad 1 day within which to so increase their produc-tion.He also informed the employees that,contraryto past practice, they would have to stop talking,chewing gum, and eating candy while working. Therecord establishes that the average daily productionof fuses prior to March 6 was between 17,000 and20,000,thatthehighestnumber previouslyproduced in a single day was 21,400,and that theemployees had never approached a figure of35,000. Productionincreasedthat day to 20,125and the following day to 21,275. The foregoingfindings are based upon the composite testimony ofnumerous employees present at the meeting, whomI credit.Pittman'sversionofMeadows'speechwassimilar, except that she could not recall his sayinganything about what would happen if the em-ployees failed to meet such increased productionquotas,could not recall any specific figures, andcould not recall his mentioning talking,chewinggum, or eating candy.Meadows admitted telling theemployees that they would have to produce at therate of 35,000 fuses a day in order to meet Re-spondent's contractual committments,that they hadproduced at that rate in the past, per operator, andthat if they did not do so he would get another crewthat would. Meadows admitted that production hadnever approached 35,000 fuses a day, but con-tended that he was referring to an individualproduction rate achieved by some of the bestoperators which, if multiplied by and applied to allof the operators, would total 35,000 fuses a day.427-258 O-LT - 74 - 6 68DECISIONSOF NATIONALLABOR RELATIONS BOARDMeadows admitted threatening the employees withdischarge if they did not achieve such increasedproduction.Meadows denied saying anything abouthow much time the employees would have to meetsuch production quotas or making any reference totalking,chewing gum,or eating candy while work-ing.To the extent that his testimony was incon-sistentwith the above findings,Ido not creditMeadows.During the workweek of March 3 to 7,PittmanaskedMavisWeekly,an employee,ifshe hadsigned one of the Union'sauthorization cards.When Weekly replied that she had,Pittman saidthat she did not know what to do about the Unionand that DiRubio(Respondent'svice president)was not going to "take this thing sitting down."Pittman did not specifically deny such interrogationand threat,instead testifying that she could not re-call such a conversation.IcreditWeekly.On Sunday evening,March 9, the employees helda union meeting at a cafeteria in Perry presidedover by Earl Niccum,businessmanager of theUnion,aMr. Collins,theUnion'sInternationalrepresentative for the State of Florida, FrankHamilton, the Union's attorney, and Hendry. Fiftyemployees who had signed authorization cards at-tended the meeting.The employees were informedthatRespondent had not replied to the Union'stelegram of March 3 requesting recognition andbargaining,and discussed what steps should betaken.Itwas unanimously agreed that the em-ployees would assemble the following morning be-fore 8 a.m., their work starting time,accompaniedby Niccum and Collins, in front of the buildingwhere they punched the timeclock,requestRespondent to recognize and bargain with theUnion as their representative, and refuse to work,or strike,until 8:30 a.m.unless Respondent agreedto recognizethe Union as their representative. Theemployees elected Doris Stephens as their em-ployee spokesman.The following morning, Mon-day,March 10, as agreed, at approximately 7:45a.m. the 50 employees named in Appendix A at-tached hereto,substantially the same as those whoattended the meeting the previous evening, metNiccum and Collins at the plant and assembled infront of the building which housed the offices andthe timeclock.Meadows arrived at the plant about 7:55 a.m.Niccum approached him, attempted to introducehimself and Collins. and informed Meadows thatNiccum was the Union's business manager.There-upon Meadows advised Niccum and Collins thatthey were on private property and ordered them toget off, which they did, proceeding to the road out-side the plant. Meadows then went to the porch infront of the office building. Stephens, the employeespokesman,informed Meadows that the employeeswanted Respondent to recognize their Union andthat they were going to strike and not clock in until8:30 a.m. unless Respondent agreed to do so.Meadows replied,"no," informed the employeesthat work started at 8 a.m., that everybody who wasnot punched in by then would be penalized,and en-tered the building.At 7:58 a.m., the customarywarning buzzer alerting the employees to the im-minence of 8 a.m. sounded.Meadows came out andagain informed the employees that they shouldpunch in or they would be penalized.Stephensagain informed Meadows that the employees wouldnot go to work until 8:30 a.m.unless Respondentrecognized the Union.When the 8 a.m. starting bellrangMeadows returned and informed the em-ployees that if they were not going to go to workthen,they were on private property and to get off.When therewas no immediate reaction, he in-structedWilliam Bolton,Respondent'spurchasingagent,to call the sheriff.The employees thereuponleft the property and joined Niccum and Collins inthe road.Meadows followed them there and or-dered them to remove their cars because they wereblocking Respondent's access road. They all droveto downtown Perry and met at the cafeteria wherethey had met the previous evening.All of the strik-ing employees signed a register at that meeting.After conferring they decided to return to the plantand unconditionally offer to return to work. Thesame group of employees, without Niccum and Col-lins, returned at 9:30 a.m. Respondent regularlyhad applicants for employment in its office Mondaymornings and between 8 a.m. and 9:30 a.m. hiredfive employees.Meadows again met them in front of the officebuilding.Stephens informed him that they hadreturned and were ready to go to work. She alsotold him that the reason they had refused to workand struck at 8 a.m. was to let him know that theUnion in fact represented the employees.Meadowsreplied that they no longer had jobs and that theywere all fired and to get off the property, at thesame time making a brush off gesture with his arm.All the employees got in their cars and returned tothe meeting place at the cafeteria.About 10 a.m.Hamilton called Meadows to request that the em-ployeesbe returned to work. According toMeadows, he replied that he had replaced some ofthem,but to send them back to the plant and hewould talk to them.Hamilton advised the em-ployees to return to the plant,informing them thatthosewho had not been replaced would bereturned to work.The same group of employees returned to theplant at 11:30 a.m., this time entering the officebuilding where the timeclock was located, where-upon they discovered that their timecards had beenremoved from the rack. They again informedMeadows that they were ready to go to work.Meadows replied that they no longer had jobs andwere through, that he had already replaced 50 per-cent of them and did not need the others, that theyshould advise Respondent's office if their telephonenumbers had been changed,and not to call him, hewould call them. The entire group again left. MARTIN ELECTRONICS, INC.69Inaddition to the 5 new employees hiredbetween 8 and 9:30 a.m.,Respondent hired 12more employees March 10, or a total of 17. Therecord establishes that on March 10 the 50 em-ployees named in Appendix A participated in thestrike at 8 a.m., were fired by Respondent at 9:30a.m., and were refused reinstatement by Respond-ent at 11:30 a.m.Contraryto Meadows'statementat 11:30 a.m. to the employees when rejecting theiroffer to return to work that he had replaced 50 per-cent of them and did not need the others, recordstipulations and Joint Exhibit 1 offered by bothparties establish that Respondent hired 17 new em-ployeesonMarch 10, not 50 percent, andthereafter employed 33 additional employees toand including March 24,for a total of 50, substan-tially the .same number as the total of striking em-ployees.The foregoing findings are based on the com-posite testimony of numerous employees, whom Icredit.The conversation between Meadows andNiccum shortly before 8 a.m. on March 10 was sub-stantially undisputed.Much the same was true withrespect to the conversation between Stephens andMeadows immediately before 8 a.m. Meadows ad-mitted that he recognized the group were his em-ployees, that there were approximately 50 present,and that he understood from Stephens that theywere requesting recognition of their Union andrefusing to work until 8:30 a.m. unless Respondentwould recognize the Union.He admitted tellingthem to clock in and that if they wouldn't do so toget off the property.He conceded that it was clearto him that the employees were trying to demon-strate the strength they had because of wantingRespondent to recognize the Union,and that it wasentirely possible that they had so stated to him.While he did not concede telling the employeesthat they would be penalized, the balance of histestimony makes clear that Meadows believed thatthe employees had lost their right to employmentby refusing to start working at 8 a.m.With respect to the conversation at 9:30 a.m.when the employees returned to work andMeadows told them they were all fired and to getoff the property,therewas some variance inMeadows' testimony,but he conceded that the em-ployees informed him they wanted to return towork and that he told themtheywere no longeremployed by Respondent.The 11:30 a.m. conver-sation between the employees and Meadows whenthey again returned and unconditionally requestedreinstatement is substantially undisputed.Contraryto what Meadows then told the employees and con-trary to what he had told Hamilton,Meadows hadnot replaced over 50 percent of the striking em-ployees, having hired only 17 employees, had notfilledhis total employment requirements and didneed additional employees,asdemonstrated byRespondent's continuing to hire employees until 50of the strikers had been replaced.About 10:30 p.m. on March 11, Hendry and twoof Respondent'semployees,Ann Tomlinson andLayfern Ratliff,entered Bill's Lounge,a local bar,for some refreshments.VincentDiRubio,Respond-ent's vice president,and Bolton were already inthe bar,having arrived around 6 p.m. Hendry,Tomlinson,and Ratliff occupied one of the boothsand Bolton,who was acquainted with all of them,joined them.Both men bought several rounds ofdrinks. The conversation ultimately turned to theUnion,the strike,and the employees'terminationthe prior day. Bolton asked the girls why they hadnot come to him with their complaints andgrievances since he was a friend,had legal training,and could have given them better advice than theUnion.Bolton insisted that the employees had quittheir jobs and the girls insisted that they had not.Bolton then said it didn'treallymake any dif-ference because DiRubio was going to close theplant anyway and write it off as a tax loss, becausehe did not need the employees and had plenty ofmoney.Bolton also asked the employeeswhy theywanted the Union and why they had started suchactivities in Perry because it had happened beforeand they could not win.The conversation ap-parently was not acrimonious but remained on afriendly plane.Bolton admitted telling the girls thatbecause he was a friend and had had legal traininghe was disappointed in them for not seeking his ad-vice with respect to their complaints and problemsrather than going to the Union.Bolton denied mak-ing any reference to DiRubio closing the plantbecause of the union activities or writing it off as atax loss. I credit Tomlinson and Ratliff.As will benoted hereinafter,there was substantial discrepan-cies in Bolton's and DiRubio's testimony concern-ing the incidents of that evening.Hendry left the group about 11 p.m. The twogirls and Bolton remained in the booth.Shortly be-foremidnight,closing time,DiRubio joined thegroup in the booth.He was not present in the boothduring the prior conversation among Bolton,Hendry, and the two girls.When the bar closed atmidnight,DiRubio suggested to Bolton and the twogirls that they continue the party at DiRubio'shome.Ratliff knew DiRubio quite well and hadbeen at two parties at his home previously.DiRubioand Bolton drove to the former's home and Tomlin-son and Ratliff followed in Tomlinson's car. DiRu-bio as host provided the drinks and like many goodparties this one wound up in the kitchen.Bolton and Tomlinson left the party about 2 a.m.Ratliff and DiRubio continued talking and drinkinguntil daylight.During the course of their conversa-tion after the others left they discussed what hadhappened at the plant. DiRubio told Ratliff that hewas sorry the Union had come in,that he had had,no trouble in his other plants,that it would not hap-pen again, and that before he would go union hewould shut the plant down. Patently DiRubio andRatliff were friendly because he lent her his car to 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrive home, she being without transportation afterTomlinson left.DiRubio admitted meeting the girls in the bar, in-viting them to his home to continue the party, thefact that Tomlinson left earlier, and a conversationwith Ratliff until about daylight. However, DiRubiodenied discussing the Union or threatening to closethe plant. According to DiRubio their only discus-sion concerning the plant dealt with safety factors,primarily the type of explosive used by Respondentin its detonators. I credit Ratliff. There are anumber of inconsistencies and contradictions in thetestimony of DiRubio and Bolton. Contrary to thetestimony of Ratliff, DiRubio claimed that prior tothat evening he did not know where she worked,yet the record established that they were wellacquainted. According to Bolton, DiRubio neverjoined the group in the boothat Bill'sLounge, con-trary to the testimony of all the others includingDiRubio. According to DiRubio, Bolton was not inthe group in the booth or present at the party atDiRubio's home, contrary to the testimony of allthe others including Bolton.On March 12 Annie Howell, an employee whohad not joined the strike on March 10 and hadworked March 10, 11, and 12, signed an authoriza-tion card. On March 14 the striking employeesbegan picketing Respondent's plant. The picketsignscontained the names of Respondent and theUnion and the legend, "Unfair Labor Practices."The picketing continued through March 28. OnMarch 14 Howell joined the strikers by refusing tocross the picket line from then through March 28.On March 17 Respondent for the first timerepliedtotheUnion'stelegramofMarch 3requesting recognition and bargaining by a letterfrom Meadows stating,inter alia,that Respondenthad a "good faith" doubt that a majority of the em-ployees had designated the Union to representthem,suggestingan election, and asking which ifany of the striking employees desired to return towork. On March 24 all of the striking employees ex-cept Howell, Monroe, and Mosley sent registeredletters to Respondent unconditionally requestingreinstatement and renewing their continuing appli-cations for employment. On March 28 the Unionmade another continuing unconditional applicationfor reinstatement by telegram on behalf of 52 em-ployees set forth in an accompanying list. (One ad-ditional employee was apparently included thereinby mistake. On March 31 Respondent recalled 19of the striking employees, 3 more between April 2and 6, and the balance of the 51 employees onApril 7. Joint Exhibit 1 lists the respective dates ofreinstatement.Respondent recalled employee Mary L. BranchApril 1. On April 2 Pittman transferred Branch tothe job of putting detonators on fuses. She hadpreviously done this only a few times and was notfamiliar with the task. Her regular job was puttingon washers and packing. Connie Sands, anotheremployee who had been working on the detonators,continued working with Branch that day and waspicking the detonators up by the handful to placethem on the fuses. Pittman told the girls that theywould have to speed up their-work. Branch knewthat Pittman was referring to Branch because shewas placing the detonators on the fuses one at atime. Branch knew that it was dangerous to pick upmore than one detonator at a time because of theirexplosive nature. Pittman told Branch that if shewould take a handful at a time like Sands, Branchcould put them on the fuses faster, but that sheshould not let the boss catch her doing it. Neverthe-less Branch continued to place the detonators onthe fuses one at a time and warned Sands that itwas dangerous to pick them up by the handful.Shortly thereafter Pittman transferred Branch backto the job she had previously been performing.Both DiRubio and Meadows conceded that it wasdangerous to pick up more than one detonator at atime and that Respondent had instructed the em-ployees not to do so. In fact, the employees wererequired to perform this function with a plasticsafety screen between their hands and faces. Pitt-man denied telling Branch to pick up more thanone detonator at a time, but admitted telling her towork faster. I credit Branch.Near the end of that day, Meadows summonedBranch to his office. Meadows accused her ofspreading untrue rumors about the Union duringworking hours, and told her that it was contrary toRespondent's rules to talk about the Union duringworking hours. Branch replied that she did notknow that there was such a rule. Meadows thentold her that the Union could not help the em-ployees, that they were in a big mess, that they didnot have any union and that there was not going tobe a union. Branch admitted that the untrue rumorwhich Meadows had referred to concerned the factthat she had discussed the Union with Sands thatday, had extolled its advantages to her and had in-formed her that those who joined the Union in 31days would only have to pay $20 but those whojoined later would have to pay $100. Branch in-formed Meadows of Pittman's instructionto her topick up a handful of detonatorsat a time in orderto speed up her work. Meadows replied that he didnot believe that Pittman had told her that but thathe would check with Pittman about it. Meadowsadmittedsummoning Branchto his officebecausehe had received a complaint from Sands throughPittman about Branch trying to get Sandsto sign anauthorization card.Meadows stated that Branchconceded that she had talked to Sands about theUnion during working hours and that he had in-formed her that this was contrary to the rules andthat Respondent did not allow solicitation duringworking hours. Meadows denied that there was anyother discussion about the Union. I credit Branch.Contrary to Pittman's testimony,Meadows ad-mitted the discussion with Branch about Pittman in- MARTIN ELECTRONICS, INC.structing Branch to pick up a handful of detonatorsat one time, and admitted that that was contrary toRespondent's policy and that he said he would takethat matter up with Pittman. There is no evidencein the record that he did so.C. Interference, Restraint, and CoercionThe complaint alleged that on or about March 6Meadows, in retaliation for and to discourage unionactivity, unilaterally instituted an increased produc-tion quota, threatened employees with discharge ifsuch quota was not met, and instituted a new policyforbidding employees to talk, eat candy, or chewgum while working. As hereinabove found, onMarch 6, 2 days after the receipt of the Union'stelegram requesting recognition and bargaining andinforming Respondent that a majority of its em-ployees had selected the Union as their bargainingrepresentative,Meadows informed all of the em-ployees in the assembly department that by the nextday they would have to produce 35,000 fuses a day,substantially more than not only the prior averageproduction but than the maximum ever produced,or he would discharge them and replace them withanother crew. During the same speech, Meadowsordered the employees not to talk, eat candy, orchew gum while working, contrary to Respondent'sprior practice and custom. Under all of the circum-stances I am satisfied and find that Respondent, bysuch statements, demands, orders, and threats, in-terfered with, restrained, and coerced its employeesin violation of Section 8(a)(1) of the Act.The complaint as amended at the hearing allegedthat during the week of March 3 Respondent byPittman interrogated an employee concerning herunion activities and stated that Respondent's vicepresident was not going to "take this matter sittingdown." As hereinabove found during the workweekfrom March 3 to 7, Pittman asked Mavis Weekly ifshe had signed a union authorization card. WhenWeekly replied affirmatively, Pittman stated thatshe did not know what to do about the Union andthat DiRubio was not going to take this thing sittingdown. I conclude and find that by such interroga-tionand threat,Respondent interferedwith,restrained, and coerced its employees in violationof Section 8(a)(1) of the Act.The complaint alleged that on or about March11, Respondent, by Bolton, threatened employeesthat it would never let the Union in the plant andthat it would close or move the plant if the unionmovement was successful. As hereinabove foundduring the evening of March 11 at Bill's LoungeBolton asked two employees why they had notcome to him with their complaints and grievancesbecause he could have given them better advicethan the Union, asked them why they had startedsuch union activities because it had happened be-fore in Perry and they could not win, and told themthat it made no difference in any event because ifthe Union won Respondent would close the plant71and write it off as a tax loss. I am satisfied and findthat by such statements Respondent threatened itsemployees that it would never let the Union in andthat Respondent would close the plant if the unionmovement was successful, thereby interfering with,restraining,and coercing its employees in violationof Section 8(a)(I) of the Act.The complaint alleged that on or about March11, Respondent, by DiRubio, told an employee thatitwould not let the plant go union and threatenedto close the plant. As hereinabove found in theearlymorning hours of March 12, DiRubio at hishome told Ratliff that he was sorry the Union hadcome in, that he had had no trouble in his otherplants, that it would not happenagain,and that be-fore he would go union he would shut the plantdown. I am satisfied and find that by such state-ments and threats, Respondent interfered with,restrained, and coerced its employees in violationof Section 8(a)(1) of the Act.The complaint alleged that on or about April 2,Pittman required an employee to pick up handfulsof explosive detonators at one time and work fasterin such dangerous manner because the employeeshad engaged in union activities. As hereinabovefound, on April 2 Pittman told Branch that shewould have to work faster and that if whe wouldpick up a handful of detonators at a time she couldput them on the fuses faster, but that she should notlet the boss catch her doing it. Branch, who knewthat it was dangerous to pick up more than onedetonator at a time because of their explosive na-ture, continued to work in the same fashion andlater that day was transferred back to her regularjob by Pittman. While the record establishes thatPittman did suggest to Branch that she work fasterby picking up a handful of detonators at a time, it isclear that Pittman did not require Branch to do soand that Pittman's suggestion was contrary toRespondent's established policy and practice.Moreover, there is no reliable, probative, or sub-stantial evidence in the record that Pittman madesuchsuggestionbecause Branch or the employeeshad engaged in union activities. Accordingly, I con-clude and find that the General Counsel has failedto sustainhis burden of proof with respect to thisallegation.The complaint alleged that on or about April 2,Meadows told an employee that there was no unionand warned that there was not going to be anyunion in the plant. As hereinabove found at the endof that same workday Meadows summoned Branchto his office and warned her about soliciting for theUnion during working hours, based upon a com-plaint from Sands through Pittman. Branch ad-mitted talking to Sands about the Union duringworking hours and told Meadows that she was.unaware of any company rule against such solicita-tion. Branch also informed Meadows of Pittman'srequest to pick up detonators a handful at a time,whichMeadows admitted was contrary to Re-spondent's policy. During the course of the conver- 72DECISIONSOF NATIONALLABOR RELATIONS BOARDsationMeadows told Branch that the Union couldnot help the employees,that they were in a bigmess,that they did not have any union,and thatthere was not going to be any union.I conclude andfind that by such statements and warning,Respond-ent interfered with, restrained,and coerced its em-ployees in violation of Section 8(a)(1) of the Act.D. Discrimination in Hire or Tenure,Terms, orConditions of EmploymentThe complaint alleged that on or about March 10Respondent by Meadows discharged all of the strik-ing employees named therein and since then, aftertheir unconditional offers to return to work onMarch 10,24, and 28,respectively,failedandrefused to timely reinstate said employees,becauseof their union or concerted activities and/or par-ticipating in the strike commencing March 10. Ashereinabove found,shortly before 8 a.m. on March10 the 50 employees named in Appendix A hereofassembled in front of Respondent's office building,having agreed to strike or not work until 8:30 a.m.unless Respondent would recognize the Union pur-suant to its request of March 3.The employees in-formed Meadows that they were striking and wouldnot go to work until 8:30 a.m. unless Respondentwould recognize their Union.Itwas self-evidentand Meadows knew that a substantial majority ofhis employees were present and requesting suchrecognition.He ordered them to start working at 8a.m., told themtheywould be penalizedif they didnot and whentheyrefused to do so ordered them toleave the property.At 9:30 a.m. they all returnedand unconditionally offered to return to work.Meadows thereuponfired all ofthem and again or-dered themoff the property. Therecan be noquestion but that this discharge was for engaging ina protected concertedactivity,namely, striking,and therefore constituted discrimination in viola-tion of Section8(a)(3) of the Act.Thusitfollows that the strike became an unfairlabor practice strike at9:30 a.m. if it was not oneprior thereto.The recordestablishes that between 8and 9:30 a.m.Respondent employed five "replace-ments" for the striking employees.It is of courseelementary that unfair labor practice strikers areentitled to immediate reinstatement upon their un-conditional offer to return to work,regardless ofreplacements employed after the commencementof such a strike, and thus the replacements em-ployed byRespondent after 9:30 a.m.are immateri-al with respect to the reinstatement rights of the un-fair labor practice strikers,and at least 45 of the50 strikers were then and there entitled to im-mediate reinstatement to their former positions. Inaddition,allof the striking employees againreturnedat11:30a.m.,againunconditionallyrequested reinstatement,and Respondent againrefused to reinstate any of them,although admit-tedlyengaged in seeking employees to fill their jobsboth then and thereafter until it ultimately hired thesame number of employees as the striking group.Assuming that the strike was economic in its incep-tion and did not become an unfair labor practicestrike until the discharge at 9:30 a.m., with respectto the five employees"permanently replaced"between 8 and 9:30 a.m. (whom Respondent failedto identify)it is now well settled that employees en-gaging in an economic strike,upon their uncondi-tional and continuing application for reinstatement,retain the status of employees and are entitled toreinstatement as vacancies occur,absent substantialeconomic or business justification for a refusal toreinstate them with respect to which the burden ofproof is upon the employer,and a refusal to rein-state them without such justification constitutes anact so inherently destructive of employee rights asto be an unfair labor practice without reference tointent or improper motivation.The Board,pursuantto the principles enunciated by the Supreme Courtin itsFleetwoodandGreat Danedecisions,'washeld:Similarily,we are guided byFleetwoodandGreat Danein our consideration of the strikerswhom Respondent terminated and did not re-call after their application for reinstatement onFebruary 11 and thereafter.As in the case ofMassey, they remained employees,and theirright to reinstatement did not expire on thedate they first applied,even though replace-ments filled most of the positions at the precisetime they sought reinstatement.As employeeswith outstanding unconditional applications forreinstatement at the time the strike changedintoan unfair labor practice strike, thesestrikers were entitled to full reinstatements asvacancies arose in their old positions....Furthermore, we would so hold even if wedid not concur in the Trial Examiner's findingthatthestrikewas converted from aneconomic to an unfair labor practice strike onFebruary 11. As economic strikers their situa-tion would have been essentially the same asMassey's; i e., they remained employees whohad offered to abandon the strike and whowere available to fill openings as such arose.As Respondent brought forward no evidenceof business justification for refusing to reinstatethese experienced employees while continuingto advertise for and hire new unskilled em-ployees, we find such conduct was inherentlydestructive of employee rights. This right ofreinstatement continued to exist so long as thestrikershad not abandoned the employ ofRespondentforothersubstantialandequivalent employment.Moreover,having sig-nified their intent to return by their uncondi-tional application for reinstatement and bytheir continuing presence,itwas incumbent onRespondent to seek them out as positions were2N L R B v Fleet,, ood Trailer Co, 389 U S 375, andN L R B v GreatDane Trailers,388 U S 26 MARTIN ELECTRONICS, INC.73vacated. Having failed to fulfill its obligation toreinstatethe employees to their jobsas vacan-cies arose,theRespondent thereby violatedSection8(a)(3) and (1) of the Act. [Citationsomitted.]'Thus it follows, with respect to the five strikerswho had been replaced and whose applications forreinstatementwere continuing and unconditional,that, assumingthe strike was economic from 8 until9:30 a.m., Respondentwas obligatedto reinstatethem as vacanciesoccurred,absentproof by it ofsubstantialeconomic or business justification fornot doing so. Respondent not only offered no proofof such justification, but admittedly employed inex-perienced applicants from any available sourcewhile not recalling said strikers and indeed specifi-cally refusingto reinstatethem upon their applica-tion.After their unconditional application for rein-statement,Respondent hired 12new and inex-perienced employees the same day and during thefollowing 2 weeks 33 more withoutreinstating anyof the striking employees, including the 5"economic" strikers.Because of Respondent'sunfair laborpracticespriorto thestrike,including its refusal to recognizethe Unionjust priorthereto when confronted by aself-evidentmajority,the strikecouldbe concludedto havebeen an unfairlabor practice strike from itsinception, in which eventthe "replacement" of fiveof the strikers between 8 and 9:30 a.m. would havebeen immaterial.However, it is unnecessary toresolve thisissue,inasmuch as the order andremedy would be the same,because asfound abovethe same morning Respondent discriminatorilyrefused to reinstate said five strikers to admittedlyavailable jobs.The record establishes and I find that on March10 Respondent discriminatorily discharged the 50employees named in the complaint and set forth inAppendix A attached hereto forengagingin a pro-tectedconcertedactivity,and that day andthereafteruntiltheirrespectivereinstatementsbetweenMarch 31 and April 7 discriminatorilyrefused to reinstate said strikers upon their uncon-ditional applications for reinstatement because oftheir union and concerted activities, including strik-ing, thereby discriminating against said employeesin violation of Section 8(a)(3) and (1) of the Act.In addition to the 50 employees named in Appen-dixA hereof, the complaint alleged that anotheremployee, Annie Howell, joined the strike on oraboutMarch 14. As hereinabove found Howellworked March 10,11, and 12 and joined the strikeon March 14. Accordingly, Howell was not amongthe applicants for reinstatement on March 10, andthe record establishes that she was not one of theemployees who applied for reinstatement in writingMarch 24. Her first and only application for rein-statementwasmadeMarch 28. Inasmuch asRespondent reinstated Howell on March 31, the' LaidlaxCorp,171 NLRB No 175first working day and available opportunity to do soafter her application, I conclude and find that therecord establishes no discrimination by Respondentwith respect to Howell.E.Refusal ToBargain1.The appropriate unitThe complaintalleged,Respondentstipulated,and I find the following to be a unit appropriate forthe purposes of collective bargaining within themeaning of the Act:All production and maintenance employeesemployed by Respondent at its Perry, Floridaplant, excluding all office clerical employees,professional employees, guards and supervisorsas defined in the Act.2.The majority designationThe complaint alleged that on or about March 3,a majority of Respondent's employeesin said ap-propriateunit signedauthorizationcards designat-ing theUnion as theirrepresentative for purposesof collectivebargaining with Respondent,that onand since march3 the Unionwas and is the exclu-sive representativeof all the employeesin said ap-propriate unit for the purposes of collective bar-gaining,and that on March 3 bytelegram andorally on March 10, the Union requested and con-tinued to request Respondent to bargain collective-lywith it as the exclusive bargaining representativeof the employees in said unit. The parties stipulatedand their Joint Exhibit 1 establishes that on March3 there were 78 employees in the appropriate unit,on March 4 there were 81, and on March 10 therewere 85. The record establishes that on March 3the Union had signed authorization cards from 50of the employees in the appropriate unit, on March4, 58, and on March 10, 63, all of which wereproperlyauthenticatedand identified on therecord. The authorization cards were both singlepurpose and unambiguous, of substantially thesame type and language as those recently approvedby the Supreme Court in itsGisseldecision.' Theymerely designated the Union as the employees' col-lective-bargaining representative and applied formembership in the Union, just as the cards ap-proved by the Supreme Court. There is no evidencein the record that any of said cards were secured bymisrepresentations made to thesignerswith respectto the use or purpose of the cards. Thus theyclearly comport with the criteria of the Board'sCumberland Shoedoctrine, also approved by theSupreme Court inGissel.sThe record establishes that the Union's telegramrequesting recognition and bargaining was receivedby Respondent March 4 and that the Union's oral'NLRBvG:sse! PackingCo,395 US 575.' Fn4, supra 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest for recognition and bargaining was trans-mitted to Respondent on the morning of March 10shortly before the strike. On March 4 the Unionhad signed authorization cards from 58 of the em-ployees in the appropriateunit, then consisting of atotal of 81 employees, and on March 10 the Unionhad signed authorization cards from 63 employeesin the appropriateunit, then consisting of a total of85 employees. I conclude and find that at the timeof the original request for recognition and bargain-ing receivedMarch 4, and thereafter, including theoral request for recognition and bargaining onMarch 10, the Union was designated by a majorityof the employees in the appropriate unit as theirbargainingrepresentativeandwas then andthereafter the exclusive bargaining representativeof the employees in the aforesaid appropriate unit.3.The refusal to bargainThe complaint alleged that on and after March 3and continuing to date Respondent refused torecognize and bargain with 'the Union as the exclu-sive representative of the employees in said ap-propriate unit. In the light of the Supreme Court'srecentGisseldecision,6 it must now be consideredwell settled that the majority status of a unionunder the Act may be established by methods,other than certification by the Board after an elec-tion, including the securing of a majority of unam-biguous authorization cards. However, the Courtalso approved the Board's current practice of notrequiring an employer to bargain with a unionrequesting same based upon the possession of suchcards, absent substantial unfair labor practiceseither making the holding of a fair election unlikelyor so coercive in nature as to justify a bargainingorder even without a finding of a refusal to bargain.Nevertheless, theCourt reaffirmed the well-established doctrine, previously approved by theBoard and the Court, that an employer, eventhough he has committed no unfair labor practices,may not reject a request to bargain when he has in-dependent knowledge, aside from authorizationcards, that the Union in fact represents a *majorityof the employees. The Court stated (395 U.S. at596-597):Almost from the inception of the Act, then, itwas recognized that a union did not have to becertified as the winner of a Board election toinvokeabargainingobligation;itcouldestablish majority status by other means undertheunfair labor practice provision of §8(a)(5)-by showing convincing support, forinstance, by a union-called strike or strikevote, or, as here, by possession of cards signedby a majority of the employees authorizing theunion to represent them for collective-bargain-ing purposes. [Citations omitted.]Fn 4, supraThe Court (395 U.S. 591) approved and notedthat the Board's current practice includes:When confronted by a recognition demandbased on possession of cards allegedly signedby a majority of his employees, an employerneed not grant recognition immediately, butmay,unless he has knowledge independently ofthe cards that the union has a majority,declinethe union's request and insist on an election . ... [Emphasis supplied.]In this connection the Court further noted (395U.S. at 594):The Board pointed out, however, (1) that anemployer could not refuse to bargain if heknew,through a personal poll for instance, thatamajority of his employees supported theunion, ... .In construing the Supreme Court's holding inGissel,the Board recently observed:Insofar as relevant here, the Supreme CourtinGissel, supra,approved the Board's authorityto issue a bargaining order to redress unfairlabor practices "so coercive that, even in theabsence of a Section 8(a)(5) violation, a bar-gaining order would have been necessary torepair the unlawful effect of those [unfair laborpractices]."Additionally, in circumstanceswhere the unlawful conductis lessflagrant innature, the court held that the Board may findan 8(a)(5) violation and issue a bargainingorder where "the possibility of erasing the ef-fects of [the] past practices and ensuring a fairelection (or a fair rerun) by the use of tradi-tional remedies . . . is slight and ... [therefore]employee sentiment once expressed throughcards would, on balance, be better protectedbyabargainingorder[Citations'omitted. ]7As hereinabove found, on March 4 Respondentreceived the Union's first request for recognitionandbargaining,atwhich time the Unionrepresented a substantial majority of the employeesin the appropriate unit. Instead of replying thereto(Respondent never replied until March 17), 2 daysafter its receipt Respondentengaged inserious un-fairlaborpractices:unilaterallyincreasing itsproduction quota to a patently unreasonable level,threatening its employees with discharge for failingto meet such quota within one day, and rescindingitspast policy of permitting its employees to talk,chew gum, and eat candy while working, allbecause of their union activities. During the sameweek Respondent interrogated an employee abouther union activities and threatened that Respondentwas not going to take the union activity withoutretaliation. On March 10 Respondent discharged allof the employees who engaged in the protectedconcerted activity of striking in support of theirrequest for recognition of the Union. On March 117GarlandKnittingMills ofBeaufort,SouthCarolina, Inc.,178 NLRB396 MARTIN ELECTRONICS, INC75and 12 Respondent warned the employees that itwould never let the Union in and that Respondentwould close the plant if the union movement wassuccessful.On April 2, Respondent informed itsemployees that they had no union and there wasnot going to be any union.Thus the record establishes that after the Union'srequest for recognition and bargaining, at whichtime it clearly represented a substantial majority ofthe employees, Respondent promptly engaged in aseriesof serious and coercive unfair labor practicestending to destroy the Union's majority. As theBoard further observed inGarland,after its above-quoted statement with respect to the SupremeCourt's holding inGissel:In our opinion, a bargaining order is war-ranted on the facts of this case under either ofthe above standards. The unfair labor practicescommitted by Respondent included a half-dozen discriminatory discharges or layoffs ofemployees, in addition to serious 8(a)(1) viola-tions.These unfair labor practices tended todestroy the Union's majority and in the ag-gregatewere so flagrant and coercive incharacter as to require, even in the absence ofan 8(a)(5) violation, a bargaining order torepair their effect. Moreover, it is unlikely thatthe lingering coercive effect of these unfairlabor practices could be neutralized by con-ventional remedies so as to ensure a fair rerunelection.We therefore find that the employeesentiment expressed through the cards is amore reliable measure of employee desires andthat statutory policies are better effectuated byissuing a bargaining order than directing arerun election.Based upon substantially similar facts substantiallythe same considerations apply here. Accordingly Iconclude and find that under either of the applica-ble standards a bargaining order is required. In ad-dition, a preponderance of the reliable, probative,and substantial evidence in the entire record con-vinces me, and I find, that Respondent refused tobargainwith the Union in violation of Section8(a)(5) and (1) of the Act.Assumingarguendothat Respondent had not en-gaged in any unfair labor practices, independentlyof its refusal to bargain, or that such unfair laborpractices were not of sufficient gravity to supportan 8(a)(5) finding or bargaining order,' as notedabove, the Board and the Supreme Court have heldthatan employer,sansunfair labor practices,nevertheless is required to bargain with a unionwhen he has independent knowledge that the unionin fact represents a majority of his employees. Therecord establishes that on the morning of March 10Meadows knew that the group of employees wasrequesting recognition of their Union and intendednot to work or strike unless Respondent grantedsuch recognition, that he recognized the employeesas his, and that the group totalled approximately50, patently a substantial majority of the employeesin the appropriate unit. Thus the Union, as notedby the Supreme Court inGissel, supra,had shownconvincing support and a substantial majority by aunion-called strike and Respondent knew, indepen-dently of authorization cards, that the Union in factrepresented a majority of its employees. I furtherconclude and find that under such circumstances,regardless of any independent unfair labor prac-tices,Respondent was obligated to recognize andbargain with the Union, and by refusing and failingto do so, refused to bargain in violation of Section8(a)(5) and (1) of the Act.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce, and the Union is a labor organization,within the meaning of the Act.2.By interfering with, restraining, and coercingits employees in the exercise of rights guaranteed inSection 7 of the Act, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.3.By discharging the 50 employees named inAppendix A attached hereto because of their pro-tected concerted activity, namely, striking, andthereafter refusing to timely reinstate said em-ployees upon their unconditional application forreinstatement because of their union or concertedactivities, Respondent engaged in discrimination todiscourage membership in the Union, thereby en-gaging in unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.4.All production and maintenance employeesemployed by Respondent at its Perry, Florida,plant,excluding all office clerical employees,professional employees, guards and supervisors asdefined in the Act constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.5.At all times on and after March 3, the Unionhas been and now is the exclusive representative forthe purposes of collective bargaining of the em-ployees in the above unit within the meaning ofSection 9(a) of the Act.6.By refusing to bargain with the Union on andafterMarch 4, Respondent has engaged in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act.7.Respondent has not, as alleged in the com-plaint, required its employees to pick up handfulsof explosive detonators and work in such dangerousmanner because they engaged in union activities, orin violation of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and"Poughkeepsie Nenspapers, Inc.,177NLRB 972, and Gissel,fn.4, supra.(7) of the Act. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that itcease and desist therefrom and take certain affir-mative action of the type which is conventionallyordered in such cases as provided in the Recom-mended Order below, which I find necessary toremedy and to remove the effects of the unfairlabor practices and to effectuate the policies of theAct. Because of the character and scope of the un-fair labor practices found, I shall recommend abroad cease-and-desist order.' Having found thatRespondent reinstated all of the striking employeesbetween March 31 and April 7, the customary rein-statement order will not be included. The customa-ry backpay order, making the employees named inAppendix A hereof whole from March 10, the dateof Respondent's refusal to reinstate them, to thedate of their respective reinstatements betweenMarch 31 and April 7 is included.Upon the forego-ing findings of fact, conclusions of law, and the en-tire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:RECOMMENDED ORDERMartin Electronics, Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Unilaterally instituting unreasonable produc-tionquotas or threatening its employees withdischarge for failure to meet them, in retaliation fortheir union activities.(b)Changing its established practices concern-ing talking, eating candy, or chewing gum by itsemployees while working, to discourage union ac-tivities.(c)Coercively interrogating its employees con-cerning their union membership or activities.(d)Warning its employees that it will not taketheir union activities sitting down.(e) Threatening its employees that it will neverlet a union in or that it will close the plant if aunion movement is successful.(f)Telling its employees that they have no unionor warning them that there is not going to be anyunion in its plant.(g)Discouraging membership in Laborers 1101,Laborers International Union, AFL-CIO, or anyother labor organization of its employees, bydischarging employees, refusing to reinstate strikingemployees upon their unconditional application forreinstatement, or in any other manner discriminat-eN L R B v Express Publishing Company,312 U S 426,N L R B vEntx istleMfg Co,120 F 2d 532 (C A4), Consolidated Industries, Inc,108 NLRB 60, and cases cited therein10 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National LaborRelationsBoard, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 ofthe Rules and Regulations, being againstemployees in regard to hire or tenure ofemployment or any term or condition of employ-ment.(h)Refusing to bargain collectively with theaforesaid Laborers 1101 as the exclusive represent-ative of its employees in the appropriate unit foundherein.(i) Inanyothermanner interferingwith,restraining, or coercing its employees in the exer-cise of rights guaranteed to them by Section 7 ofthe Act.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Upon request, bargain collectively with theaforesaid Laborers 1101 as the exclusive represent-ative of its employees in the appropriate unit foundherein with respect to rates of pay, wages, hours,and all other terms and conditions of employment,and, if an understanding is reached, embody suchunderstandingin a signedagreement.(b)Make each of the employees named in Ap-pendix A hereof whole for any loss of pay he mayhave suffered by payment to him of a sum of moneyequal to that which he would normally have earnedfromMarch 10, 1969, the date of Respondent'srefusal to reinstate him, to the date of his reinstate-ment, less his netearningsduring said period(Cros-sett Lumber Company,8 NLRB 440), said backpayto be computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Com-pany,90 NLRB 289, together with interest thereonat the rate of 6 percent per annum(Isis Plumbing &Heating Co.,138 NLRB 716).(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its plant in Perry, Florida, copies ofthe attached notice marked "Appendix B."10 Co-pies of said notice, on forms provided by the Re-gionalDirector for Region 12, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 12,inwriting, within 20 days from the receipt of thisadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " MARTIN ELECTRONICS, INC.77Decision, what steps have been taken to complyherewith."" In the eventthat thisRecommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 12, in writing, within 10 days from the date ofthisOrder, what stepsRespondent has taken to comply herewith "APPENDIX AEunice AllenJeanette AmanDutchella BentonElease BodifordMary BranchHoward ChesterElla Mae ClarkNorma ClarkSandra CounceKatie Sue DenmarkVerdie DenmarkGeneva EllisonEdna FranchLaVerne GunterMargaret HeartsfieldTeresa M. HeartsfieldBetty HillIrene HillJewel HortonMargree HunterFrankie JerrellsErna KinseyPeggy LeeVonceil MarchandOla G. MauldinCharlie Mae MonroeOla Mae MosleyMemorie PadgettKay ParkerPearlie Beatrice PeeplesStella Eloise PeppersBerdine PoppellThelma C. RagansLayfern RatliffMary Nell RobertsDorothy RodgersRoger SadowskyElla Virginia SheffieldRuby SistrunkMary SkinnerMamie SlaughterDoris StephensFrances SpradleyAnn TomlinsonWanda WalkerMavis WeeklyMae Frances WhiteSherry Lee WilsonBarbara WiseJo Ann WiseAPPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectivelywithLaborers 1101, Laborers InternationalUnion,AFL-CIO,as the exclusive representa-tive of our employees in the appropriate unitnoted below with respect to wages, hours, orany other terms or conditions of employment.WE WILL NOTdiscourage membership in theaforesaid Laborers 1101, or any other labor or-ganization of our employees,by dischargingemployees,refusing to reinstate striking em-ployees upon their unconditional applicationfor reinstatement,or in any other manner dis-criminating against employees in regard to hireor tenure of employment or any term or condi-tion of employment.WE WILL NOTunilaterallyinstituteun-reasonable production quotas or threaten ouremployees with discharge for failure to meetthem, in retaliation for their union activities.WE WILL NOT change our established prac-ticesconcerning talking, eating candy, orchewing gum by our employees while working,to discourage union activities.WE WILL NOT coercively interrogate our em-ployees concerning their union membership oractivities.WE WILL NOT warn our employees that wewill not take their union activities sitting down.WE WILL NOT threaten our employees thatwe will never let a union in or that we willclose the plant if a union movement is success-ful.WE WILL NOT tell our employees that theyhave no union or warn them that there is notgoing to be any union in our plant.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of any of the rights guaranteed themby the National Labor Relations Act.WE WILL, upon request, bargain collectivelywith the aforesaid Laborers 1101 as the exclu-sive representative of our employees in the ap-propriate unit noted below with respect torates of pay, wages, hours, and all other termsand conditions of employment and, if an un-derstanding is reached, embody such un-derstanding in a signed agreement.The appropriate unit is:Allproductionandmaintenance em-ployees employed by us at our Perry,Florida, plant, excluding all office clericalemployees, professional employees, guardsand supervisors as defined in the Act.WE WILL make each of our employeesnamed in the list attached hereto whole for anyloss of pay he or she may have suffered as aresult of our discrimination against him or her.All of our employees are free to become, remain,or refrain from becoming or remaining, members ofthe above-named or any other labor organization.MARTIN ELECTRONICS,INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Room 706, Federal Office Building,500 Zack Street, Tampa, Florida 33602, Telephone228-7711.